Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Poguntke (US 20190086872).
With regard to claim 1 Poguntke discloses an electronic watch, comprising:
a pointer (12, 14, 20, 22);
a receiver (abstract) configured to receive positional identification information for identifying a current location (figure 2, paragraphs 12, 40);
a magnetic sensor (paragraph 44; figure 7q; 22 figure 2); and
a controller (100, figures 4, 6, 101 figure 5) configured to acquire destination information indicating a position of a destination, identify a direction of the destination based on the positional identification information, an output of the magnetic sensor, and the destination information, identify a distance to the destination based on the positional identification information and the destination information (abstract, paragraphs 44, 61; figure 7q), and 
switch an operation of the pointer to a preset hand movement operation when the distance becomes shorter than a threshold value (abstract; paragraph 68, 90).

With regard to claim 2 Poguntke discloses the electronic watch according to claim 1, further comprising a distance indicator hand (paragraph 75), wherein the distance indicator hand displays a distance to the destination (paragraphs 75, figure 7r).

With regard to claim 3 Poguntke discloses the electronic watch according to claim 1, wherein the hand movement operation is a reciprocating hand movement (figures 7a-n; figure 7r) or a circling hand movement of the pointer (figures 7a-r).

With regard to claim 4 Poguntke discloses the electronic watch according to claim 2, wherein the hand movement operation is a reciprocating hand movement (figures 7a-n; figure 7r) or a circling hand movement of the pointer (figures 7a-r).

With regard to claim 5 Poguntke discloses the electronic watch according to claim 1, wherein the controller switches the hand movement operation when a user approaches or arrives at the destination (abstract, paragraphs 44, 61; figures 7a-r).

With regard to claim 6 Poguntke discloses the electronic watch according to claim 2, wherein the controller switches the hand movement operation when a user approaches or arrives at the destination (abstract, paragraphs 44, 61; figures 7a-r).

With regard to claim 7 Poguntke discloses the electronic watch according to claim 3, wherein the controller switches the hand movement operation when a user approaches or arrives at the destination (abstract, paragraphs 44, 61; figures 7a-r).

With regard to claim 8 Poguntke discloses the electronic watch according to claim 1, wherein the hand movement operation includes a plurality of hand movement operation patterns (abstract, paragraphs 44, 61; figures 7a-r), and the controller switches among the plurality of hand movement operation patterns in accordance with a distance from the current location to the destination (abstract, paragraphs 44, 61; figures 7a-r).

With regard to claim 9 Poguntke discloses the electronic watch according to claim 2, wherein the hand movement operation includes a plurality of hand movement operation patterns (abstract, paragraphs 44, 61; figures 7a-r), and the controller switches among the plurality of hand movement operation patterns in accordance with a distance from the current location to the destination (abstract, paragraphs 44, 61; figures 7a-r).

With regard to claim 10 Poguntke discloses the electronic watch according to claim 3, wherein the hand movement operation includes a plurality of hand movement operation patterns (abstract, paragraphs 44, 61; figures 7a-r), and the controller switches among the plurality of hand movement operation patterns in accordance with a distance from the current location to the destination (abstract, paragraphs 44, 61; figures 7a-r).

With regard to claim 11 Poguntke discloses the electronic watch according to claim 4, wherein the hand movement operation includes a plurality of hand movement operation patterns (abstract, paragraphs 44, 61; figures 7a-r), and the controller switches among the plurality of hand movement operation patterns in accordance with a distance from the current location to the destination (abstract, paragraphs 44, 61; figures 7a-r).

With regard to claim 12 Poguntke discloses the electronic watch according to claim 8, wherein the controller has a plurality of threshold values set in accordance with a distance from the current location to the destination, and switches to the hand movement operation pattern corresponding to each of the threshold values (paragraphs 68-69 the indicators are controlled according to at least two thresholds, if a user walks the system uses a 1st threshold, if the user rides a bike a 2nd threshold is used. The system responds differently to give the user sufficient warning. The hand movement operation pattern corresponds to the type of movement or any of the different indication modes and the turn direction, i.e. different speed indication with 1st hand and turn with the 2nd hand – paragraphs 68-70).

With regard to claim 13 Poguntke discloses the electronic watch according to claim 1, further comprising a notification unit, wherein the notification unit performs notification when the distance becomes shorter than the threshold value (abstract, paragraphs 44, 61, 66; figures 7a-r).

With regard to claim 14 Poguntke discloses the electronic watch according to claim 2, further comprising a notification unit, wherein the notification unit performs notification when the distance becomes shorter than the threshold value (abstract, paragraphs 44, 61, 66; figures 7a-r).

With regard to claim 15 Poguntke discloses the electronic watch according to claim 3, further comprising a notification unit, wherein the notification unit performs notification when the distance becomes shorter than the threshold value (abstract, paragraphs 44, 61, 66; figures 7a-r).

With regard to claim 16 Poguntke discloses the electronic watch according to claim 5, further comprising a notification unit, wherein the notification unit performs notification when the distance becomes shorter than the threshold value (abstract, paragraphs 44, 61, 66; figures 7a-r).

With regard to claim 17 Poguntke discloses the electronic watch according to claim 8, further comprising a notification unit, wherein the notification unit performs notification when the distance becomes shorter than the threshold value (abstract, paragraphs 44, 61, 66; figures 7a-r).

With regard to claim 18 Poguntke discloses the electronic watch according to claim 13, wherein the notification unit is at least any of a sound output unit, a light emitter, and a vibrator (paragraph 66).

With regard to claim 19 Poguntke discloses the electronic watch according to claim 14, wherein the notification unit is at least any of a sound output unit, a light emitter, and a vibrator (paragraph 66).

With regard to claim 20 Poguntke discloses the electronic watch according to claim 15, wherein the notification unit is at least any of a sound output unit, a light emitter, and a vibrator (paragraph 66).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9-7-22
/SEAN KAYES/Primary Examiner, Art Unit 2844